UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4339


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEROY ALLEN LUNCEFORD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00517-WO-3)


Submitted: January 26, 2021                                  Decided: February 11, 2021


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel Hill, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leroy Allen Lunceford pleaded guilty to distributing heroin, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C), and the district court sentenced him to 64 months’

imprisonment. On appeal, Lunceford argues that the court erred in calculating the drug

quantity attributable to him. For the reasons that follow, we affirm.

       “We review the district court’s calculation of the quantity of drugs attributable to a

defendant for sentencing purposes for clear error.” United States v. Crawford, 734 F.3d

339, 342 (4th Cir. 2013) (internal quotation marks omitted). Clear error occurs “only when

the reviewing court on the entire evidence is left with the definite and firm conviction that

a mistake has been committed.” United States v. Slager, 912 F.3d 224, 233 (4th Cir.)

(internal quotation marks omitted), cert. denied, 139 S. Ct. 2679 (2019). Here, the district

court—relying upon Lunceford’s own statements regarding his daily heroin use, controlled

sales Lunceford made to a confidential informant, and Lunceford’s codefendants’

statements regarding heroin prices and sales—conservatively estimated that Lunceford

sold 197.6 grams of heroin within the relevant period of the offenses. At sentencing, the

court, recognizing the imprecision that often plagues drug weight determinations, reduced

the drug weight to 99 grams, giving Lunceford the benefit of a 2-level reduction in his base

offense level under the Sentencing Guidelines.

       On appeal, Lunceford complains that the district court erroneously included heroin

he personally consumed in the total drug weight and improperly relied on estimates of his

heroin distribution. First, the court’s thorough calculations reflect that, while the court did

use Lunceford’s personal heroin consumption to estimate how much heroin he needed to

                                              2
distribute in order to finance that consumption, the court included only the resulting

estimate of Lunceford’s heroin distribution, not his personal consumption, in the drug

weight. Indeed, at sentencing, the court explicitly noted that it did not incorporate the

heroin Lunceford personally used into the final drug quantity.

       Second, our precedents and the Guidelines make clear that a trial court may, and

indeed often must, predicate its drug-weight finding on estimates. See United States v.

Cook, 76 F.3d 596, 604 (4th Cir. 1996) (stating that the Guidelines “permit estimated

amounts based on satisfactory evidence, and such estimates inherently possess a degree of

uncertainty” (internal quotation marks omitted)). In fact, the Guidelines state that where,

as here, “‘there is no drug seizure or the amount seized does not reflect the scale of the

offense, the court shall approximate the quantity of the controlled substance.’” Crawford,

734 F.3d at 342 (quoting U.S. Sentencing Guidelines Manual § 2D1.1 cmt. n.5 (2018)).

Further, in approximating the drug quantity for sentencing purposes, we have explained

that the district court may consider any relevant information, “provided that the information

has sufficient indicia of reliability to support its probable accuracy,” Crawford, 734 F.3d

at 342 (internal quotation marks omitted), including, for example, “the price generally

obtained for the controlled substance, financial or other records, [or] similar transactions

in controlled substances by the defendant,” USSG § 2D1.1 cmt. n.5. Put simply, the record

reveals that the district court carefully and conservatively calculated Lunceford’s estimated

heroin distribution using the available evidence, including similar transactions by

Lunceford’s codefendants and Lunceford’s own sales to a confidential informant. In these

circumstances, we are satisfied that the court did not clearly err.

                                              3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4